DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USB 2.0 Link Power Management Addendum (provided by Applicant on 6/6/19) (hereinafter “LPM”) and Hu et al. (“Hu”) (U.S. Patent Application Publication Number 2017/0270067). 
Regarding Claims 1 and 17, LPM discloses a serial bus repeater (Section 4.1; i.e., a USB hub), comprising: 
a port circuit configured to communicate via a serial bus (Section 4.1; i.e., communication over a USB bus); and 
a low power state detection circuit, comprising: 

LPM does not expressly disclose a bus state identification circuit configured to identify a value of termination resistance on the serial bus that is indicative of entering the reduced power state.
In the same field of endeavor (e.g., power conservation techniques), Hu teaches a bus state identification circuit configured to identify a value of termination resistance on the serial bus that is indicative of entering the reduced power state (paragraphs 0020 and 0025; i.e., a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim - MPEP § 2114(II) [citing Ex parte Masham, 2 USPQ2d 1647 [Bd. Pat. App. & Inter. 1987]]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hu’s teachings of power conservation techniques with the teachings of LPM, for the purpose of being able to detect the power mode status more quickly than reading the specific commands from the host.

Regarding Claim 2, Hu teaches wherein the low power state detection circuit is configured to trigger the bus state identification circuit to measure the termination resistance on the serial bus responsive to the power state transaction identification circuit identifying the power state transaction on the serial bus (paragraph 0020).

Regarding Claim 3, LPM discloses wherein the power state transaction identification circuit comprises a packet timer circuit configured to measure a duration of each packet on the serial bus (Section 4.1.1, first paragraph).

Regarding Claim 4, LPM discloses wherein the power state transaction identification circuit comprises a packet sequence identification circuit coupled to the packet timer circuit and configured to 

Regarding Claims 5 and 18, LPM discloses wherein the series of sequential packets comprises: a first packet having a first predetermined duration; a second packet, immediately subsequent to the first packet, having the first predetermined duration; and a third packet, immediately subsequent to the second packet, having a second predetermined duration (Section 4.1.1, first paragraph).

Claims 6-10 , 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LPM and Hu as applied to Claims 1 and 17, and further in view of Wang et al. (“Wang”) (U.S. Patent Application Publication Number 2019/0288743).
Regarding Claim 6, LPM and Hu do not expressly disclose wherein the port circuit comprises: a differential receiver; a first termination resistor coupled to a first differential input terminal of the differential receiver; and a second termination resistor coupled to a second differential input terminal of the differential receiver.
In the same field of endeavor (e.g., power conservation techniques), Wang teaches wherein the port circuit comprises: a differential receiver (Figure 3, item 324); a first termination resistor coupled to a first differential input terminal of the differential receiver (Figure 3, item R1); and a second termination resistor coupled to a second differential input terminal of the differential receiver (Figure 3, item R2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wang’s teachings of power conservation techniques with the teachings of LPM and Hu, for the purpose of adjust the device resistance in accordance with the selected power save mode.

Regarding Claim 7, Wang teaches wherein the bus state identification circuit comprises a switch coupled to the first termination resistor and the second termination resistor (Figure 3, items 310 and 312), and configured to selectably connect the first termination resistor and the second termination resistor to ground (Figure 3, item 302); a current source coupled to the first termination resistor and the second termination resistor (Figure 3, item 322); and a comparator coupled to the current source (Figure 3, item 326).

Regarding Claim 8, Wang teaches wherein the current source is configured to provide a current of approximately 20 microamperes (Figure 3, item 322; i.e., it would have been obvious to one of ordinary skill in the art to have provided 20 microamperes since it has been held that discovering the optimum or workable ranges involves only routine skill in the art [see In re Aller, 220 F.2d 454, 456 (CCPA 1955)]).

Regarding Claims 9 and 19, Wang teaches wherein the bus state identification circuit is configured to: open the switch responsive to the power state transaction identification circuit identifying the power state transaction on the serial bus; activate the current source responsive to opening the switch; and compare a voltage at the first termination resistor and the second termination resistor to a predetermined threshold voltage (paragraph 0051).

Regarding Claims 10 and 20, Wang teaches wherein the predetermined threshold voltage is approximately 100 millivolts; and the bus state identification circuit is configured to close the switch responsive to the voltage at the first termination resistor and the second termination resistor being less than the predetermined threshold voltage (paragraph 0054).

Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments, see pages 11-12, filed 2/24/21, with respect to Claim 11 have been fully considered and are persuasive.  The rejection of 10/30/20 has been withdrawn in light of the amendments to the claim. 
All claims that are not specifically addressed are rejected due to a dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
Regarding Claims 1 and 17, Applicant argues “Hu does not teach a bus state identification circuit configured to identify a value of termination resistance on the serial bus that is indicative of entering the reduced power state.” Response, page 10 (emphasis in original). The examiner disagrees. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114(II) (citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), emphasis added). In the instant case, Hu teaches a bus state identification circuit that is configured to identify a value of termination resistance on the serial bus. See Hu, paragraphs 0020; 0025. According to the decision in Masham, how the bus state identification circuit or the value of the termination resistance is intended to be employed (i.e., intended to be “indicative of entering the reduced power state”) “does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Accordingly, it can be seen that the Hu does in fact teach the argued claim limitation.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185